859 F.2d 1472
Rex A. SHEPPERD and Steve Edwards, Plaintiffs-Appellants,v.BOETTCHER & COMPANY, INC., Defendant-Appellee.
No. 85-2235.
United States Court of Appeals,Tenth Circuit.
Oct. 28, 1988.

On Appeal from the United States District Court for the District of Wyoming, Ewing T. Kerr, Judge (D.C. No. C85-068-K).
Richard Miller, Casper, Wyo., Edward J. Pluimer and Peter M. Lancaster, of Dorsey & Whitney, Minneapolis, Minn., for plaintiffs-appellants.
William E. Murane, Jeffrey T. Johnson, and A. Bruce Jones, of Holland & Hart, Denver, Colo., Jack D. Palma, II, of Holland & Hart, Cheyenne, Wyo., for defendant-appellee.
Before HOLLOWAY, Chief Judge, and SEYMOUR and BALDOCK, Circuit Judges.
PER CURIAM.


1
After examination of the briefs and the record on appeal the court certified questions of state law herein to the Supreme Court of the State of Wyoming.  Upon further examination of the briefs and the record in light of the opinion of the Supreme Court of the State of Wyoming on the questions certified to it in this cause, the panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.8.  The cause is therefore submitted without oral argument.


2
Upon consideration whereof, it is ordered that the judgment of the United States District Court for the District of Wyoming entered July 17, 1985, 613 F. Supp. 287, is vacated.  The captioned cause is remanded to that Court for further proceedings consistent with the opinion of the Supreme Court of the State of Wyoming filed May 17, 1988, 756 P.2d 182.


3
The mandate shall issue forthwith.